PER CURIAM.
Petitioner, Roderick D. Burgess, has raised in his June 18, 2001, application for writ of habeas corpus the same claims previously raised and rejected by this court in closed case numbers 4D01-1219 and 4D00-4024. This latest application is procedurally barred and constitutes an abuse of the judicial system. It is therefore denied. We hereby prohibit petitioner from filing any pro se petition or appeal in this court which raises the same issues raised herein. If petitioner violates this prohibition, he will face sanctions. See Prince v. State, 719 So.2d 346, 347 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
WARNER, STEVENSON and SHAHOOD, JJ., concur.